DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McNestry (US 2013/0215210).
With regard to claim 1, McNestry discloses a  thermal transfer printer controller (17) comprising circuitry [Fig. 3] arranged to control a thermal transfer printer [Fig. 1] comprising: first and second spool supports (7 & 11) each being configured to support a spool of ribbon (6); a ribbon drive (14, 15) configured to cause movement of ribbon from the first spool support to the second spool support along a predetermined ribbon path (18) [Para. 0105]; and a printhead (4) , the printhead being moveable towards and away from a printing surface [retracted position; Para. 0066, 0141; Fig. 6A], and, during printing, being configured to selectively transfer ink from the ribbon to a substrate as the substrate and  printhead are moved relative to one another at a print speed [Para. 0104], the thermal transfer printer controller being configured to:
control the printer to cause relative movement between the ribbon and the printhead at a ribbon speed [Para. 0104]; and
transmit a signal (110, 111) to the ribbon drive to control [Fig. 3], during printing, a relative speed of movement between the ribbon and the substrate based upon:
a force exerted upon the ribbon by the printhead during a printing operation [Para. 0020]; and/or a parameter indicative of an area of contact between a portion of the printhead and a portion of the printing surface [position parameter; Para. 0020].
With regard to claim 4, McNestry discloses a  thermal transfer printer controller (17) comprising: first and second spool supports (7 & 11) each being configured to support a spool of ribbon (6); 
a ribbon drive (14, 15) configured to cause movement of ribbon from the first spool support to the second spool support along a predetermined ribbon path (18) [Para. 0105]; and 

a controller being configured to:
control the printer to cause relative movement between the ribbon and the printhead at a ribbon speed [Para. 0104]; and
control, during printing, a relative speed of movement between the ribbon and the substrate based upon:
data indicative of a force exerted upon the ribbon by the printhead during a printing operation [Para. 0020]; 
and/or 
a parameter indicative of an area of contact between a portion of the printhead and a portion of the printing surface [position parameter; Para. 0020].
With regard to claim 15, McNestry discloses a printer controller (17) comprising circuitry arranged to control a printer comprising: first and second spool supports (7 & 11) each being configured to support a spool of ribbon (6); and a printhead (4) , the printhead being moveable towards and away from a printing surface [retracted position; Para. 0141; Fig. 6A], and, during printing, being configured to selectively transfer ink from the ribbon to a substrate as the substrate and printhead are moved relative to one another at a print speed [Para. 0104]; the printer controller being configured to:
control the printer to cause relative movement between the ribbon and the printhead at a ribbon speed [Para. 0104]; and
control, during printing, a relative speed of movement between the ribbon and the substrate based upon:

a parameter indicative of an area of contact between a portion of the printhead and a portion of the printing surface [position parameter; Para. 0020].

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McNestry (US 2013/02105210) and further in view of Nagato (US 5,157,413).
With regard to claim 2, McNestry discloses all the limitations of claim 1 but does not disclose wherein the circuitry comprises a memory storing processor readable instructions and a processor configured to read and execute instructions stored in said memory.
However, Nagato teaches a memory storing processor readable instructions (232, 234) and a processor (236) configured to read and execute instructions stored in said memory [Fig. 28; Col. 23; line 58 – Col. 24; lines 21].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a memory to the circuitry of McNestry in order to in order to control the ribbon drive during printing.
With regard to claim 3, McNestry’ s modified thermal transfer printer discloses all the limitations of claim 2 and McNestry also discloses a first and second spool supports (2, 3) each being configured to support a spool of ribbon;
a ribbon drive (SM) configured to cause movement of ribbon from the first spool support to the second spool support;
a printhead (4) configured to selectively transfer ink from the ribbon to a substrate, and
a controller (17) according to claim 2.
claim 5, McNestry discloses all the limitations of claim 4 but does not disclose a memory storing processor readable instructions and a processor configured to read and execute instructions stored in said memory.
However, Nagato teaches a memory storing processor readable instructions (232, 234) and a processor (236) configured to read and execute instructions stored in said memory [Fig. 28; Col. 23; line 58 – Col. 24; lines 21].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a memory to the circuitry of McNestry in order to control the ribbon drive during printing.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over McNestry (US 2013/02105210) and further in view of Palmer (US 5,816,719).
With regard to claim 6, McNestry discloses all the limitations of claim 1 and McNestry discloses wherein a relative speed of movement between a ribbon and substrate is based upon the force exerted upon the ribbon by the printhead during a printing operation [Para. 0020].  McNestry does not disclose wherein the ribbon speed is less than the print speed.
However, Palmer teaches a print speed is greater than a ribbon speed. [Col. 1; lines 63-65]
It would have been obvious to one having ordinary skill in the art at the time the invention was made such that selected ink dots are omitted from the predetermined pattern.
With regard to claim 7, McNestry discloses all the limitations of claim 1 and McNestry discloses wherein a relative speed of movement between a ribbon and substrate is based upon the force exerted upon the ribbon by the printhead during a printing operation [Para. 0020].  McNestry does not disclose wherein the ribbon speed is less than the print speed.
However, Palmer teaches a print speed is greater than a ribbon speed. [Col. 1; lines 63-65]
.

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 appears to be allowable because the prior art does not teach or make obvious determining a magnitude of the force exerted upon the ribbon by the printhead and further configured to determine a magnitude of the relative speed of movement between the ribbon and the substrate based on the determined magnitude of the force.
Claims 9-10 appear to be allowable because the prior art does not teach or make obvious determining a magnitude of the force based on the parameter indicative of the area of contact.
Claims 11-12 appear to be allowable because the prior art does not teach or make obvious reduce a magnitude of the speed of the ribbon relative to a magnitude of the speed of the substrate based on a magnitude of the force exerted upon the ribbon by the printhead.
Claim 13 appears to be allowable because the prior art does not teach or make obvious determining a data indicative of a force comprising a magnitude of a force exerted upon the ribbon by a printhead and further configured to determine a magnitude of a relative speed of movement between a ribbon and a substrate based on the determined magnitude of the force; and wherein the thermal transfer printer controller is configured to determine the magnitude of the force based on a value of the parameter indicative of the area of contact.
Claim 14 appears to be allowable because the prior art does not teach or make obvious wherein a relative speed of movement between a ribbon and a substrate is based on a speed of the substrate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERICA S LIN/Primary Examiner, Art Unit 2853